Citation Nr: 1012749	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-11 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for choroidal melanoma 
right eye, claimed as right eye prosthesis. 

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated at 50 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

These matters come before the Board of Veterans' Appeals 
(BVA or Board) from two rating decisions from of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  A November 2006 rating decision denied 
service connection for choroidal melanoma, right eye, 
claimed as right eye prosthesis, and increased the 
disability rating to 50 percent for PTSD.  A subsequent July 
2008 rating decision denied an increased rating greater than 
50 percent for PTSD. 

In January 2010 a hearing was held by the Board and the 
transcript is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of an increased rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At the January 2010 Board hearing, the Veteran withdrew his 
appeal for the issue of entitlement to service connection 
for choroidal melanoma right eye, claimed as right eye 
prosthesis. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for entitlement to service 
connection for choroidal melanoma right eye, claimed as 
right eye prosthesis, have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the January 2010 Board hearing the Veteran requested to 
withdraw his appeal for service connection for choroidal 
melanoma right eye, claimed as right eye prosthesis.

As the Veteran withdrew his appeal of the issue of service 
connection for choroidal melanoma right eye, claimed as 
right eye prosthesis, there remain no allegations of error 
of fact or law for appellate consideration.  The Board, 
therefore, has no jurisdiction to review the issue.


ORDER

The claim for entitlement to service connection for 
choroidal melanoma right eye, claimed as right eye 
prosthesis is dismissed. 





REMAND

At the January 2010 Board hearing the Veteran testified that 
his PTSD had gotten worse since the last VA examination in 
May 2008.  

In light of the Veteran's contentions, the May 2008 VA 
examination is not adequate for rating purposes.  Where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran testified that he received treatment for his 
PTSD in the form of a class at the VA Outpatient Clinic in 
San Antonio in December 2009 and that he was going to 
receive more treatment, in the form of a second class, 
sometime in the near future.  These additional treatment 
records must be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all available recent VA medical 
records concerning treatment received by 
the Veteran for his PTSD, not already 
associated with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the service-connected PTSD. 

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised that failure to appear for VA examinations could 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


